The substitute specification filed on 3 September 2020 has been reviewed, found acceptable and has replaced the previous substitute specification.
The disclosure is objected to because of the following informalities found in the substitute specification: Page 1, note the substitute specification is deemed incomplete in that the section designated as a cross-reference to related application, as set forth in the preliminary amendment filed 27 April 2018 is apparently missing from the substitute specification and thus appropriate clarification is needed. Pages 10 & 11, in the description of “Figure 12”, note that the reference to components designated by “a digital signal processor, a crypto processor” (i.e. page 10, line 34), by “a display” (i.e. page 10, line 34), by “an audio codec, a video codec” (i.e. page 11, line 1), by “a gyroscope” (i.e. page 11, line 3) and by “a mass storage device (such as …) and so forth” (i.e. page 11, lines 4-6) should each be deleted from the list of components described with respect to Figure 12, especially since these components do not appear to be specifically depicted in Figure 12 and thus appropriate clarification is needed. Page 11, line 12, note that “Wi-Fi” should be rewritten as --Wireless-Fidelity (Wi-Fi)-- for an appropriate characterization. Page 12, line 13, it is noted that “1-2” should be rewritten as --1 and 2-- for idiomatic clarity.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the metal plate with a mesh, as recited in claim 19, must still be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The following claims have been found objectionable for reasons set forth below:
In claim 3, line 2, note that the recitation of “to transmit communications” should be rewritten as --configured to transmit the communications-- for an appropriate characterization.
In claim 4, lines 1 & 2, note that the recitation of “cavity to receive communications” should be rewritten as --cavity is configured to receive the communications-- for an appropriate characterization.
In claims 5, 6, 20, lines 1 & 2 in each claim and in claim 12, line 2, note that the recitation of “cavity is for communications” should be rewritten as --cavity is configured for the communications--, respectively at these instances for an appropriate characterization.

In claim 9, line 6, note that --are configured-- should be inserted after “member” for an appropriate characterization.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7; 8-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elco in view of Herbsommer et al (both references of record). 
Elco (i.e. FIGS. 4, 5) discloses a microelectronic device (i.e. FIG. 4), comprising: at least two devices (i.e. transmitter (T); receiver (R), as evident from FIG. 4) directly coupled to a substrate (i.e. S) which can take the form of a multilayer board (i.e. MLB); a waveguide (i.e. W) is mounted on the multilayer board (MLB); at least two coupling structures communicating the two devices (T, R) with the waveguide (W). As described with respect to FIG. 5, the preferred 
Herbsommer et al (i.e. FIGS. 1, 2) exemplarily discloses a microelectronic device comprising: devices (i.e. IC 106-1; IC 106-2) coupled to a substrate (i.e. PCB 102); an enclosed cavity (e.g. transmission medium (104) formed by a metal waveguide) formed in the substrate (102). As evident from FIG. 2, note that the metal waveguide cavity (104) is only partially beneath the IC devices (106-1, 106-2).
Accordingly, it would have been obvious to have configured the devices (T, R) in Elco, such as to be partially beneath the air-filled cavity waveguide, such as exemplarily taught by Herbsommer. Such a modification would have been considered obvious in view of the compatibility of such a waveguide arrangement in Herbsommer et al with the arrangement of the waveguide of Elco (i.e. Elco and Herbsommer et al each pertain to compatible types of waveguides having top and bottom conductive members or layers), thereby suggesting the obviousness of such a modification. Regarding claims 2, 9-11 & 15, note that in the resultant combination, the presence of side-walls electrically connected to the top and bottom members or layers, within the air-filled waveguide cavity (i.e. with respect to claims 9, 10 & 15), necessarily forms a closed conductive shielding that prevents external noise and interference from affecting signal propagation within the waveguide (i.e. with respect to claims 2 & 11). Note that the resultant combination includes two sidewall members spaced a threshold distance from one another with regard to claim 7
14 is rejected under 35 U.S.C. 103 as being unpatentable over the preceding rejection as applied to claim 9 above, and further in view of Pardo et al (of record). 
As described in a preceding rejection, the resultant combination of claim 9 discloses the claimed invention except for the lower member and the upper member in the resultant combination not having respective ridges.
Pardo et al (i.e. FIG. 6) discloses a waveguide structure, comprising: a lower member (i.e. substrate 230); at least one sidewall member (i.e. multiple photocurable layers 228) coupled to the lower member (230); and an upper member (i.e. metal plate 284), wherein the lower member, sidewall member and the upper member are configured to form a substrate which includes a cavity (i.e. air-filled channel 214) in which a conductive layer  is disposed on surfaces of the cavity (214). Moreover, Pardo et al exemplarily described a wave in paragraph [0022] the presence of internal surfaces features (i.e. 34), such as ridges which can be placed on the lower guide portion (i.e. 22), the upper guide portion (i.e. 24) or both the lower and upper guide portions (22, 24), where such ridge(s) provide for increased bandwidth in the waveguide, as described in paragraph [0020].
Accordingly, it would have been further obvious to have modified the waveguide of the resultant combination to have included ridges disposed, for example, on both the lower and upper member, such as exemplarily taught by Pardo et al. Such a modification would have provided the advantageous benefit of increasing the bandwidth in the waveguide, such as exemplarily taught by Pardo et al, thereby suggesting the obviousness of such a modification.
Claims 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elco, Herbsommer et al and Chung et al (all references of record). 

Chung et al discloses in FIG. 4 an alternative yet equivalent rectangular cross-section waveguide to that depicted in Fig. 3, where the sidewalls are alternatively formed by conductive vias (i.e. 410) instead of metal walls, but still performs the equivalent function of a waveguide sidewall. 
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the integrated waveguide of the resultant combination to thereby form a waveguide that includes sidewalls of an air-filled cavity defined by conductive vias electrically connected to the top/bottom members or layers, as well as providing first & second devices directly mounted on the substrate, as respectively taught by Chung et al. Such modifications would have been considered obvious substitution of art recognized equivalent waveguide structures, especially in view of the acknowledge compatibility of the waveguide structures in each of Chung et al and the resultant combination, thereby suggesting the obviousness of such a modification. Note that as an obvious consequence of the modification, the resultant waveguide would necessarily form the air-filled nature of the cavity in the waveguide by removing dielectric material from the substrate within the confines of the top, bottom and sidewalls.
19 is rejected under 35 U.S.C. 103 as being unpatentable over the preceding rejection as applied to claim 16 above, and further in view of Lovick, Jr (of record). 
As described in preceding rejections, the resultant combination discloses the claimed invention except for a metal plate formed as a mesh for closing the cavity.
Lovick, Jr., (i.e. Fig. 2) exemplarily discloses a waveguide formed by tubular members (2) which are formed by a conductive mesh (i.e. fabric (7) which is metallized).
Accordingly, it would have been further obvious to have modified the members or layers of the waveguide in the resultant combination to have been formed by a conductive mesh, such as exemplarily taught by Lovick, Jr., as an obvious substitution of art recognized equivalents, especially since the nature of the conductive walls (e.g. meshed, solid, etc.) in a waveguide would not have affected the function of the waveguide, thereby suggesting the obviousness of such a modification. Accordingly, as a result of this further modification, the resultant combination would necessarily have included a mesh type metal plate that would have enclosed the cavity.
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Regarding claim 19, it should be noted that contrary to applicants’ assertion, claim 19 has not been canceled. Accordingly, the drawing objection and prior art rejection with respect to claim 19 have not been overcome and thus remain outstanding. Also, it should be noted that certain objections to the specification and to the claims remain outstanding, as set forth above in this Office action. In view of the new grounds of rejection, necessitated by applicants’ amendments, with regard to prior art as set forth in the Office action, applicants’ also need to address these issues in the next response.
17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee
2